19-200969
McCABE, WEISBERG & CONWAY, P.C.
By: James French, Esq., (Atty. I.D.# JF9442)
216 Haddon Avenue, Suite 201
Westmont, NJ 08108
(856) 858-7080
Attorneys for Movant: Lakeview Loan Servicing, LLC.
                        UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEW JERSEY
                                     Camden Vicinage

 IN RE: Nelson I Antonio aka Pedro I Antonio Case No.: 19-10706-ABA
 aka Pedro I Antonio De Los Santos aka Pedro
 Antonio De Los Santos                       Chapter: 13

               Debtor                            Judge: Andrew B. Altenburg Jr.

                                                 NOTICE OF MOTION FOR RELIEF FROM
                                                 THE AUTOMATIC STAY




 TO:
 Nelson I Antonio aka Pedro I Antonio aka      Brad J. Sadek
 Pedro I Antonio De Los Santos aka Pedro       Sadek and Cooper
 Antonio De Los Santos                         1315 Walnut Street
 14 Kay Lane                                   Ste 502
 Sicklerville, New Jersey 08081                Philadelphia, Pennsylvania 19107


 Isabel C. Balboa, Trustee
 Chapter 13 Standing Trustee
 Cherry Tree Corporate Center
 535 Route 38 - Suite 580
 Cherry Hill, New Jersey 08002

       DEAR SIRS AND MADAMS:
       PLEASE TAKE NOTICE that on November 26, 2019 at 10:00 a.m., or as soon as
counsel may be heard, the undersigned attorney for the secured creditor, Lakeview Loan
Servicing, LLC., will move before the United States Bankruptcy Court, District of New Jersey,
for an Order Vacating the Automatic Stay with respect to property known as 14 Key Lane,
Sicklerville, New Jersey 08081, to commence or continue its foreclosure action, by reason of the
failure of the Debtor to make regular monthly mortgage payments outside his/her Chapter 13
Plan.
        PLEASE TAKE FURTHER NOTICE that if you wish to contest this motion, you must
file a written response with the Clerk of the Bankruptcy Court and serve a copy of the
responding papers upon the undersigned at least seven (7) days before the date of the hearing.
        PLEASE TAKE FURTHER NOTICE that the moving party avers that no brief is
necessary as the matter does not involve complex legal issues.
        PLEASE TAKE FURTHER NOTICE that the undersigned hereby waives oral argument
and relies upon the Certifications in support of this motion unless the matter is contested.

Date: November 5, 2019
                                                   McCABE, WEISBERG & CONWAY, LLC

                                                     /s/ James French
                                                   James French, Esquire
